               Case 1:19-cv-02772 Document 1 Filed 03/28/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
KPI BRIDGE OIL, INC.                                 :
                                                     :
                  Plaintiff,                         :       1:19-CV____________
         vs.                                         :
                                                     :
GLENCORE LTD.,                                       :
                                                     :
                  Defendant.                         :
-----------------------------------------------------X


                                        ORIGINAL COMPLAINT

        Plaintiff, KPI BRIDGE OIL, INC. (hereinafter “KPI” or “Plaintiff”), by and through its

attorneys, Chalos & Co., P.C., and files this Verified Complaint against Defendant GLENCORE

LTD. (hereinafter “GLENCORE” or “Defendant”), and alleges upon information and belief as

follows:

                                     JURISDICTION AND VENUE

        1.       Subject matter jurisdiction of this Honorable Court is based upon admiralty and

maritime jurisdiction pursuant to 28 U.S.C. §1333. This case is also an admiralty and maritime

claim within the meaning of rule 9(h) of the Federal Rules of Civil Procedure for claim of breach

of a maritime contract.

        2.       Venue is proper in this District Court pursuant to 28 U.S.C. §1391(b) because the

Defendant is located in the Southern District of New York and the contract at issue designates the

Southern District of New York for resolution of all disputes.

                                               THE PARTIES

        3.       At all times material hereto, Plaintiff KPI was and still is a Delaware corporation

with principal offices in New Jersey.



                                                         1
                Case 1:19-cv-02772 Document 1 Filed 03/28/19 Page 2 of 5



       4.        At all times material hereto, Defendant GLENCORE was and still is a foreign

business which has registered to do business in the State of New York and has an agent for service

of process located in New York.

                                           THE FACTS

       A.        THE M/T CHEM VENUS

       5.        On or about March 15, 2018, non-party Ace Quantum Chemical Tankers

(hereinafter “Owners”), controlling interest holders of the M/T CHEM VENUS (hereinafter

“CHEM VENUS”) contracted with KPI to provide 450 metric tons of 380 CST fuel oil RMG-380

as well as 250 MT MGO DMA max Sulfur 0.1% to the Vessel at the port of Houston. Both

products were required to meet ISO8217:2010 specifications.

       6.        On or about March 15, 2018, Plaintiff contracted with the Defendant to physically

supply the bunker fuel to the M/T CHEM VENUS. A copy of the Bunker Confirmation is attached

hereto as Exhibit 1 and a copy of the Glencore Terms and Conditions of Sale are attached hereto

as Exhibit 2.

       7.        The bunkers were delivered and supplied to the M/T CHEM VENUS on or about

March 28, 2018 in the port of Houston. A copy of the Bunker Delivery Receipt is attached hereto

as Exhibit 3.

       8.        After the M/T CHEM VENUS began consuming the bunkers (on or about April

19), the Owners placed Plaintiff on notice that the vessel was experiencing problems, including

but not limited to filters clogging, sticky fuel pumps and problems with starting the main engine

and the injection system.

       9.        It became apparent that the bunker fuel supplied by Defendant was contaminated

and could not be used for its intended purpose.



                                                  2
             Case 1:19-cv-02772 Document 1 Filed 03/28/19 Page 3 of 5



       B.      THE M/V UAL COLOGNE

       10.     On or about April 16, 2018, Plaintiff entered into a second contract with Defendant

to physically supply the M/V UAL COLOGNE (hereinafter “UAL COLOGNE”) with 300 metric

tons of 380 CST. This product was required to meet ISO8217:2010 specifications. A copy Bunker

Confirmation is attached hereto as Exhibit 4. The Glencore Terms and Conditions of Sale were

also applicable to this contract. See Exhibit 2.

       11.     On or about April 21, 2018, the bunkers were delivered and supplied to the M/V

UAL COLOGNE in the port of Houston at the Manchester Terminal. A copy of the Bunker

Delivery Receipt is attached hereto as Exhibit 5.

       12.     Plaintiff was notified by the Vessel’s interests that the bunkers delivered to the M/V

UAL COLOGNE were contaminated after the vessel began experiencing problems on board and

it was determined that the bunkers could not be used for their intended purpose.

       13.     Defendant was notified that the fuel supplied to both the M/T CHEM VENUS and

M/V UAL COLOGNE was off-specification and/or not compliant with the terms and conditions

of the Bunker Supply contracts. Defendant failed to provide bunkers in full compliance with ISO

8217 specifications, in particular sub-clause 5.3 which provides: “Marine fuels shall be free from

any material that renders the fuel unacceptable for use in marine applications.”

       14.     In addition, the Bunker Delivery Receipts state the following, “The fuel oil supplied

is in conformity with regulation 14(1) or 14(4) and regulation 18(3) of MARPOL Annex VI.” See

Exhibit 3, Exhibit 5.

       15.     Defendant’s failure to provide bunker fuel in accordance with clause 5 of ISO 8217

and MARPOL annex VI section 18.1 as represented in the Bunker Sales Confirmation and Bunker

Delivery Notes is a material breach of the contracts and entitles Plaintiff to damages. The



                                                   3
             Case 1:19-cv-02772 Document 1 Filed 03/28/19 Page 4 of 5



contaminants contained in the bunker fuel under each contract render the bunkers unusable for its

intended purposes and is therefore a breach of the contract.

       16.     As a result of the Defendant’s breaches of the General Terms and Conditions,

including representations found in the Bunker Confirmation and Bunker Delivery Note, the

Plaintiff has sustained damages by the contaminated bunkers provided to the M/T CHEM VENUS

in the total principal amount of $150,111.00, exclusive of interest, costs, and attorney’s fees.

       17.     As a result of the Defendant’s breaches of the General Terms and Conditions,

including representations found in the Bunker Confirmation and Bunker Delivery Note, the

damages caused by the contaminated bunkers provided to the M/V UAL COLOGNE by Defendant

are estimated to be no less than $35,932.10, exclusive of interest, costs, and attorney’s fees.

       18.     Clause 14 of Defendant’s General Terms and Conditions calls disputes to be

resolved in the for the exclusive jurisdiction of the District Court for the Southern District of New

York, and Clause 15 (a) calls for the application of “the laws of the State of New York . . . applying

the principles of maritime law as applies in the federal District Courts of the United States of

America.”

       19.     Despite due demand, Defendant has failed to pay the amounts due to Plaintiff for

its breaches of the Bunker Contracts and the applicable Terms and Condition of Sale.

       20.     Plaintiff is entitled to monetary damages in a total amount to be determined at trial.

       WHEREFORE PREMISES CONSIDERED, Plaintiff prays as follows:

       A.      That process in due form of law, according to the practice of this Honorable Court

in matters of admiralty and maritime jurisdiction be issued against Defendant and said Defendant

be cited to appear and answer the allegations of this Complaint, failing which default judgment be

entered against Defendant in the sum of $186,043.09;



                                                  4
              Case 1:19-cv-02772 Document 1 Filed 03/28/19 Page 5 of 5



       B.      That this Court award Plaintiff the attorneys’ fees and costs incurred in this action;

and

       C.      That the Court grant Plaintiff such other and further relief as it deems just, equitable

and proper.

Dated: March 28, 2019                                  Respectfully submitted,
       Oyster Bay, New York

                                                       CHALOS & CO, P.C.

                                               By:     /s/ Briton P. Sparkman_____________
                                                       George M. Chalos, Esq. (GC - 8693)
                                                       Briton P. Sparkman, Esq. (BS - 5220)
                                                       55 Hamilton Ave.
                                                       Oyster Bay, NY 11771
                                                       Tel: (516) 714-4300
                                                       Fax: (866) 702-4577
                                                       Email: gmc@chaloslaw.com
                                                                bsparkman@chaloslaw.com

                                                       Attorneys for Plaintiff
                                                       KPI BRIDGE OIL, INC.




                                                  5
